DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on 03/12/2021, the Specification was amended and claims 3-4, 8-9, 21-26, 28-30, 32-33, 35-36, and 41 were cancelled.
Claims 1, 2, 5-7, 10-20, 27, 31, 34, and 37-40 are pending, of which claims 1, 10, 27, 31, 34, and 37 are independent claims.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 03/12/2021, 04/05/2021, and 10/21/2021 have been considered by the examiner.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 16, insert “the” before “at least one sensor”.
Claim 1, line 18, replace “if sensor arrays available are less” with “in response to sensor arrays available being less”.
Claim 1, line 19, insert “the” before “identified”.
Claim 1, line 20, insert “the” before “combined”.
Claim 2, line 2, insert the” before “at least one sensor array”.
Claim 2, line 2, insert “delineated” before “occupant zones”.
Claim 2, line 2, insert “the” before “identified”.
Claim 2, line 4, replace “sensor arrays” with “at least one sensor array”.
Claim 5, line 1, replace “discrete” with “the delineated”.
Claim 6, line 2, replace “the plurality of sensor arrays is” with “the sensor arrays are”.
Claim 10, line 4, insert “of the” before “delineated”.
Claim 10, line 4, replace “zone” with “zones”.
Claim 10, line 12, insert “plurality of” before “sensors”.
Claim 10, line 12, insert “each of” before “the delineated”.
Claim 10, line 13, insert “the at least one of the plurality of sensors in” before “the identified”.
Claim 10, line 14, replace “if” with “in response to”.
Claim 10, line 14, replace “occupant” with “overlapping”.
Claim 10, line 14, replace “are less” with “being less”.
Claim 11, line 1, insert “the” before “at least”.
Claim 11, line 2, replace “overlapping zone” with “of the identified overlapping zones”.
Claim 12, line 2, insert “at least one of the” before “plurality”.
Claim 13, line 2, insert “at least one of the” before “plurality”.
Claim 13, line 3, replace “the remaining” with “remaining”.
Claim 14, line 2, insert “the” before “at least”.
Claim 14, line 4 replace “but still” with “and”.
Claim 15, line 1, replace “discrete” with “the delineated”.
Claim 18, line 1, insert “the” before “at least”.
Claim 18, line 2, replace “occupant zone” with “of the delineated occupant zones”.
Claim 19, line 2, insert “at least one of the” before “plurality”.
Claim 19, line 4, insert “at least one of the plurality of” before sensors”.
Claim 19, line 4, insert “delineated” before “occupant”.
Claim 19, line 4, replace “the largest” with “a largest”.
Claim 19, line 1, insert “at least one of the” before “plurality”.
Claim 27, line 8, replace “a plurality” with “the plurality”.
Claim 27, line 19, replace “if” with “in response to”.
Claim 27, line 19, replace “occupant” with “overlapping”.
Claim 27, line 19, replace “are less” with “being less”.
Claim 27, line 22, insert “the” before “combined”.
Claim 31, line 9, replace “a plurality” with “the plurality”.
Claim 31, line 20, replace “if” with “in response to”.
Claim 31, line 20, replace “occupant” with “overlapping”.
Claim 31, line 20, replace “are less” with “being less”.
Claim 31, line 23, insert “the” before “combined”.
Claim 34, line 20, replace “if” with “in response to”.
Claim 34, line 20, replace “occupant” with “overlapping”.
Claim 34, line 20, replace “are less” with “being less”.
Claim 34, line 23, insert “the” before “combined”.
Claim 37, line 9, replace “a plurality” with “the plurality”.
Claim 37, line 20, replace “if” with “in response to”.
Claim 37, line 20, replace “occupant” with “overlapping”.
Claim 37, line 20, replace “are less” with “being less”.
Claim 37, line 23, insert “the” before “combined”.
Appropriate correction is respectfully requested.  The Examiner respectfully notes that the claims include a number of objections.  In an effort to advance prosecution, the Examiner has made best effort to provide recommendations to improve the antecedent support and redundancies, however, it is respectfully requested that the claims be carefully reviewed before the filing of a response to the present action and any corrections necessary to improve clarity and avoid objections be made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 5-7, 10-20, 27, 31, 34, and 37-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Independent claim 1 recites, “a total of the combined delineated occupant zones” is not clear.  There is lack of antecedent support for “the combined delineated occupant zones” thereby making the recitation confusing.  Is the feature referring to the number of occupant zones that were combined with the boundary zone and the air handling zone? or is the feature referring to the total number of occupant zones that were delineated?  There is no prior recitation that would enable a person of ordinary skill in the art to appreciate what “a total of the combined delineated occupant zones” is referring to.  Appropriate correction through claimed is respectfully requested.  For purposes of examination, “a total of the combined delineated occupant zones” will be construed as “a total number of delineated occupant zones”.
Further, independent claim 1 recites “instruct installation of at least one sensor array in each delineated occupant zone” and “if sensor arrays available are less than…”  Are the sensor arrays available distinct from or in addition to the at least one sensor array in each delineated occupant zone?  Appropriate correction through claimed is respectfully requested.  For purposes of examination, “sensor arrays” will be construed to be additional sensors to the “at least one sensor array”.
As dependent claims 2-7 depend from independent 1, they are rejected as being indefinite for the reasons stated above.
Referring to independent claim 10, this claim recites “installing at least one of a plurality of sensors in each delineated occupant zone” and “installing at least one of the plurality of sensors in the identified overlapping zones”.  If the plurality of sensors have already been installed in each of the delineated occupant zones, how is it possible to install the same plurality of sensors in the overlapping zones?  Appropriate correction through claimed is respectfully requested.  For purposes of examination, the claimed feature will be construed to be “installing at least one of plurality of sensors, different from the at least one of the plurality of sensors installed in each of the delineated occupant zone, in the identified overlapping zones”.
As dependent claims 11-20 depend from independent 10, they are rejected as being indefinite for the reasons stated above.
Referring to claims 27, 31, 34, and 37, “installing at least one of the plurality of sensors in the identified overlapping zones;” and “wherein if sensors available for the identified occupant zones are less than the delineated occupant zones…”.  If the plurality of sensors have already been installed in each of the delineated occupant zones, how is it possible for the sensors available to be less than the delineated occupant zones?  Throughout these claims, there is reference to “a plurality of sensors”, “the plurality of sensors”, “the sensors”, and “if sensors…” making the interpretation of the claims difficult to understand.  Appropriate correction through claimed is respectfully requested.  For purposes of examination, the claimed feature will be construed to be “installing at least one of plurality of sensors, different from the at least one of the plurality of sensors installed in each of the delineated occupant zone, in the identified overlapping zones”.  If such is not the case, the Office respectfully requests that the claims be carefully reviewed and amended to clarify the intended scope.
As dependent claims 38-40 depend from independent 37, they are rejected as being indefinite for the reasons stated above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 10-20, 27, 31, 34, and 37-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... delineate occupant zones based on a floor plan; … after delineation of the occupant zones, delineating at least one boundary zone and at least one air handling zone based on the floor plan and an electronic HVAC plan; identify overlapping zones including at least one combined boundary-occupant zone, combined air handling-occupant zone, or combined boundary-occupant-air handling zone; and...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as FIGS. 14A-14G and corresponding description including paragraphs [0209], [0211], [0214], and [0226], for instance, the delineation and the identification limitations are mental processes that can be performed through observation, evaluation and judgement.  Based on the illustration of the figures and the description provided in the referred portions of the specification, a person may perform, through observation, evaluation and judgement including using pen and paper, the delineation features and the identification features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a built structure having an indoor environment; a sensor array configured to measure at least one of air quality, thermal quality, sound parameters, or lighting parameters; a central control circuit communicatively coupled to the sensor array, the central control circuit configured to:… instruct installation of at least one sensor array in each delineated occupant zone;… instruct installation of at least one sensor array in the identified overlapping zones; wherein if sensor arrays available are less than a total of the combined delineated occupant zones and identified overlapping zones, then installation of thermal sensor arrays occurs on the basis of the following order of preference: combined boundary-occupant-air handling zone first, then the combined air handling-occupant combined zones, and then the combined boundary-occupant combined zones and installation of air quality sensor arrays occurs on the basis of the following order of preference: the combined boundary-occupant zone, the combined boundary-occupant-air handling zone, and then the combined air handling-occupant zone”.  
The build structure, the sensor arrays, the central control circuit, and the installation of sensor arrays, thermal sensor arrays, and air quality sensor arrays that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than they are a build structure, sensor arrays, central control circuit, and an installation of sensor arrays, thermal sensor arrays, and air quality sensor arrays) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components or computer components (the central control unit).  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the build structure, sensor arrays, central control circuit, and the installation of sensor arrays, thermal sensor arrays, and air quality sensor arrays does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The build structure, the sensor arrays, the central control circuit, and the installation of sensor arrays, thermal sensor arrays, and air quality sensor arrays that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than they are a build structure, sensor arrays, central control circuit, and an installation of sensor arrays, thermal sensor arrays, and air quality sensor arrays) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components or computer components (the central control unit).  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the build structure, sensor arrays, central control circuit, and the installation of sensor arrays, thermal sensor arrays, and air quality sensor arrays does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claim 2 further recites an identifying function that has been discussed to cover an abstract idea as being mental functions.  In addition, claim 2 recites an air handling system and sensor array as generic tools to carry out the additional and abstract idea limitations representing no more than mere instructions to apply the judicial exceptions on or using a generic electronic devices, which cannot integrate a judicial exception into a practical application and do not amount to significantly more.  Therefore, the claim is not patent eligible.
Claim 5 further defines the discrete occupant zones that have been discussed not to integrate the abstract ideas identified in claim 1 into a practical application and amount to significantly more.  Therefore, the claim is not patent eligible.
Claim 6 further recites the control circuit as a generic tool to carry out the additional and abstract idea limitations representing no more than mere instructions to apply the judicial exceptions on or using a generic electronic devices, which cannot integrate a judicial exception into a practical application and do not amount to significantly more.  Therefore, the claim is not patent eligible.
Claim 7 further recites the identification function that has been discussed in claim 1 to cover an abstract idea as being a mental function.  Therefore, the claim is not patent eligible.
Independent claim 10 recites, “... delineating a plurality of occupant zones in a built structure based on a floor plan;... after delineation of the occupant zones, delineating at least one boundary zone and at least one air handling zone based on the floor plan and an electronic HVAC plan; identifying overlapping zones including at least one combined boundary-occupant zone, combined air handling-occupant zone, or combined boundary-occupant-air handling zone…”. 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as FIGS. 14A-14G and corresponding description including paragraphs [0209], [0211], [0214], and [0226], for instance, the delineation and the identification limitations are mental processes that can be performed through observation, evaluation and judgement.  Based on the illustration of the figures and the description provided in the referred portions of the specification, a person may perform, through observation, evaluation and judgement including using pen and paper, the delineation features and the identification features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 10 recites the additional elements of, “installing at least one of a plurality of sensors in each delineated occupant zone;… installing at least one of the plurality of sensors in the identified overlapping zones; and operating an air handling system according to readings from the sensors in the delineated occupant zones and the identified overlapping zones; wherein if sensors available for the identified occupant zones are less than the delineated occupant zones and the identified overlapping zones, then installation of thermal sensors occurs on the basis of the following order of preference combined boundary-occupant-air handling zone first, then the combined air handling-occupant combined zones, and then the combined boundary-occupant combined zones”.  
The installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 11, 12, 13, 14, and 18 further define the installation functions, which as explained in claim 10, are functions configured to carry out the additional and abstract idea limitations recited so generically (no details whatsoever are provided other than providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components, which cannot integrate a judicial exception into a practical application and do not amount to significantly more.  Therefore, the claims are not patent eligible.
Claims 15, 16, 17, and 20 further define the discrete occupant zones, the boundary zone, the air handling zone, the plurality of sensors, respectively, that have been discussed not to integrate the abstract ideas identified in claim 10 into a practical application and amount to significantly more.  Therefore, the claims are not patent eligible.
 Claims 19 further recites the determining function that has been discussed to cover an abstract idea as being a mental function.  Therefore, the claim is not patent eligible.
Independent claim 27 recites, “... delineating a plurality of occupant zones in a built structure based on a floor plan; … after delineation of the occupant zones, delineating at least one boundary zone and at least one air handling zone based on the floor plan and an electronic HVAC plan; identifying overlapping zones including at least one combined boundary-occupant zone, combined air handling-occupant zone, or combined boundary-occupant-air handling zone;… determining, based at least in part on the data, if air within at least one of the plurality of zones needs to be remediated”. 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as FIGS. 14A-14G and corresponding description including paragraphs [0209], [0211], [0214], and [0226], for instance, the delineation, the identification, and the determining limitations are mental processes that can be performed through observation, evaluation and judgement.  Based on the illustration of the figures and the description provided in the referred portions of the specification, a person may perform, through observation, evaluation and judgement including using pen and paper, the delineation features and the identification features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 27 recites the additional elements of, “obtaining data from a plurality of sensors in a space, wherein the space includes a plurality of zones and wherein the plurality of sensors were previously positioned within the plurality of zones… installing at least one of a plurality of sensors in each delineated occupant zone;… installing at least one of the plurality of sensors in the identified overlapping zones; and operating an air handling system according to readings from the sensors in the delineated occupant zones and the identified overlapping zones; wherein if sensors available for the identified occupant zones are less than the delineated occupant zones and the identified overlapping zones, then installation of thermal sensors occurs on the basis of the following order of preference combined boundary-occupant-air handling zone first, then the combined air handling-occupant combined zones, and then the combined boundary-occupant combined zones…”.  
The obtaining limitation is an insignificant extra-solution activity under MPEP 2106.05(g), without imposing meaningful limits. The limitation amounts to necessary data gathering. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The obtaining data from a plurality of sensors in a space represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2018/0216843 A1 to Zhou describes in paragraph [0012] “In some embodiments, the controller is configured to receive or retrieve sensor data from the different sensors in the rooms...”  US Patent Publication No. 2011/0270446 A1 to Scharf et al. describes in paragraph [0020] “According to some embodiments, the environment control system can include a controller that is configured to receive data from environment sensors in the room or rooms and to control heating and cooling based on information received from the sensors.”  US Patent Publication No. 2007/0084937 A1 to Ahmed describes in Paragraph [0036] “In step 302, the controller 17 obtains the comfort index information for each sensor 12 in the room or space associated with a damper 30. In this embodiment, each space or room preferably has three to six microsystem devices 12. (See FIG. 1).”
Furthermore, the installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Independent claim 31 recites, “... determining if air within at least one of a plurality of zones should be remediated, … delineating a plurality of occupant zones in a built structure based on an electronic floor plan;… after delineation of the occupant zones, delineating at least one boundary zone and at least one air handling zone based on the floor plan and an electronic HVAC plan; identifying overlapping zones including at least one combined boundary-occupant zone, combined air handling-occupant zone, or combined boundary-occupant-air handling zone…”. 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as FIGS. 14A-14G and corresponding description including paragraphs [0209], [0211], [0214], and [0226], for instance, the determination, and the delineation and the identification limitations are mental processes that can be performed through observation, evaluation and judgement.  Based on the illustration of the figures and the description provided in the referred portions of the specification, a person may perform, through observation, evaluation and judgement including, the determination features, the delineation features and the identification features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 31 recites the additional elements of, “wherein a plurality of sensors are positioned within the plurality of zones in accordance with the following:… installing at least one of a plurality of sensors in each delineated occupant zone;… installing at least one of the plurality of sensors in the identified overlapping zones; and operating an air handling system according to readings from the sensors in the delineated occupant zones and the identified overlapping zones; wherein if sensors available for the identified occupant zones are less than the delineated occupant zones and the identified overlapping zones, then installation of thermal sensors occurs on the basis of the following order of preference combined boundary-occupant-air handling zone first, then the combined air handling-occupant combined zones, and then the combined boundary-occupant combined zones; and operating an environmental system”.  
The positioning and installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than positioning and providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The positioning and installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than positioning and providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Independent claim 34 recites, “... delineating a plurality of occupant zones in a built structure based on an electronic floor plan; … after delineation of the occupant zones, delineating at least one boundary zone and at least one air handling zone based on the floor plan and an electronic HVAC plan; identifying overlapping zones including at least one combined boundary- occupant zone, combined air handling-occupant zone, or combined boundary-occupant-air handling zone;…”. 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as FIGS. 14A-14G and corresponding description including paragraphs [0209], [0211], [0214], and [0226], for instance, the delineation and the identification limitations are mental processes that can be performed through observation, evaluation and judgement.  Based on the illustration of the figures and the description provided in the referred portions of the specification, a person may perform, through observation, evaluation and judgement using pen and paper, for instance, including, the delineation features and the identification features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 34 recites the additional elements of, “receiving an indicator that air within at least one of a plurality of zones should be remediated, wherein the indicator is based on at least one reading made by at least one sensor positioned within the plurality of zones in accordance with the following:… installing at least one of a plurality of sensors in each delineated occupant zone;… installing at least one of the plurality of sensors in the identified overlapping zones; and operating an air handling system according to readings from the sensors in the delineated occupant zones and the identified overlapping zones; wherein if sensors available for the identified occupant zones are less than the delineated occupant zones and the identified overlapping zones, then installation of thermal sensors occurs on the basis of the following order of preference combined boundary-occupant-air handling zone first, then the combined air handling-occupant combined zones, and then the combined boundary-occupant combined zones; and operating an environmental system”.  
The receiving limitation is an insignificant extra-solution activity under MPEP 2106.05(g), without imposing meaningful limits. The limitation amounts to necessary data gathering. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The installation of the plurality of sensors, thermal sensors, and the environmental system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than positioning and providing plurality of sensors, installing thermal sensors, and an environmental system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The receiving of the indicator represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2018/0216843 A1 to Zhou describes in paragraph [0012] “In some embodiments, the controller is configured to receive or retrieve sensor data from the different sensors in the rooms...”  US Patent Publication No. 2011/0270446 A1 to Scharf et al. describes in paragraph [0020] “According to some embodiments, the environment control system can include a controller that is configured to receive data from environment sensors in the room or rooms and to control heating and cooling based on information received from the sensors.”  US Patent Publication No. 2007/0084937 A1 to Ahmed describes in Paragraph [0036] “In step 302, the controller 17 obtains the comfort index information for each sensor 12 in the room or space associated with a damper 30. In this embodiment, each space or room preferably has three to six microsystem devices 12. (See FIG. 1).”
The installation of the plurality of sensors, thermal sensors, and the environmental system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than positioning and providing plurality of sensors, installing thermal sensors, and an environmental system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Independent claim 37 recites, “... delineating a plurality of occupant zones in a built structure based on an electronic floor plan; … after delineation of the occupant zones, delineating at least one boundary zone and at least one air handling zone based on the floor plan and an electronic HVAC plan; identifying overlapping zones including at least one combined boundary- occupant zone, combined air handling-occupant zone, or combined boundary-occupant-air handling zone;… determining, based on data generated by at least one of the plurality of sensors, that air within at least one of the plurality of zones needs to be remediated; …”. 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as FIGS. 14A-14G and corresponding description including paragraphs [0209], [0211], [0214], and [0226], for instance, the delineation and the identification limitations and the determination limitations are mental processes that can be performed through observation, evaluation and judgement.  Based on the illustration of the figures and the description provided in the referred portions of the specification, a person may perform, through observation, evaluation and judgement including, the determination features, the delineation features and the identification features enunciated above.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 37 recites the additional elements of, “monitoring a plurality of sensors, each of the plurality of sensors being located within at least one of a plurality of zones, wherein each of the plurality of sensors is located within at least one of the plurality of zones base on the following:… installing at least one of a plurality of sensors in each delineated occupant zone;… installing at least one of the plurality of sensors in the identified overlapping zones; and operating an air handling system according to readings from the sensors in the delineated occupant zones and the identified overlapping zones; wherein if sensors available for the identified occupant zones are less than the delineated occupant zones and the identified overlapping zones, then installation of thermal sensors occurs on the basis of the following order of preference combined boundary-occupant-air handling zone first, then the combined air handling-occupant combined zones, and then the combined boundary-occupant combined zones;… sending a signal indicative of the need for air remediation within the one of the plurality of zones”.  
The monitoring and installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than positioning and providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
The sending limitation is an insignificant extra-solution activity under MPEP 2106.05(g), without imposing meaningful limits. The limitation amounts to necessary data outputting. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The monitoring and installation of the plurality of sensors, thermal sensors, and the air handling system being operated based on the sensor readings that are configured to carry out the additional and abstract idea limitations are simply electronic tools that are used, but recited so generically (no details whatsoever are provided other than positioning and providing plurality of sensors, installing thermal sensors, and an air-handling system generally being operated using the sensor readings) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic components.  Simply implementing the abstract idea on a generic computer component, merely using a general generic electrical or electronic device as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.
Because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the plurality of sensors, the thermal sensors, and the air handling system does not affect this analysis. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application. (In Alice Corp. Pty. Ltd. v. CLS Bank Int’l, the Supreme Court determined that the claim limitations “data processing system,” “communications controller,” and “data storage unit” were generic computer components that amounted to mere instructions to implement the abstract idea on a computer.)   The specification of the present application, as published, describes in paragraph [0214] that the electronic user device receives the instructions for the installation of the various sensors, which indicates that the occupant or person will be performing the installation.  A person executing functions is not sufficient to integrate a judicial exception into a practical application.  
The sending of the signal represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2015/0204551 A1 to Nair et al describes in the abstract “[t]he system … controls the flow of heated air or cooled air into the zones in the room by transmitting a signal to one or more of the motors so as to adjust the plurality of airflow vents in the room.”  US Patent No. 5,290,200 to Kiser describes in Column 3, lines 31-39 “The air handling units and perimeter relief dampers are adapted to be individually regulated by signals from the central computer. Thus, when a trend for a pressure, temperature or atmospheric condition to fall outside the predetermined parameter in a particular zone is noted, the computer sends a signal appropriately adjusting the air handling unit or units and relief dampers associated with that zone to implement corrective action.”  US Patent Publication No. 2019/0268999 A1 to Oobayashi et al. describes in paragraph [0085] “For example, air conditioning controller 112 transmits a control signal for adjusting the temperature, humidity, and airflow 21a of space 3 to air conditioner 21 over a wireless or wired connection. The control signal includes setting values for, e.g., a temperature setting, a humidity setting, and, e.g., the strength and direction of airflow 21a. Air conditioner 21 adjusts the temperature and humidity in space 3 so as to approximate the temperature setting and humidity setting included in the control signal by supplying airflow 21a to space 3.”
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Claims 38-40 further define the plurality of zones (claim 38) and the first and second spaces (claims 39-40) that have been discussed not to integrate the abstract ideas identified in claim 10 into a practical application and amount to significantly more.  Therefore, the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 2021/0239339 A1 to Morgan et al. describes first and second IAQ sensors are located within a building and are configured to measure first and second IAQ parameters, respectively, the first and second IAQ parameter being the same one of: relative humidity; amount of particulate; amount of volatile organic compounds; and amount of carbon dioxide. A mitigation device is separate from an HVAC system and includes a control module configured to turn the mitigation device on and off based on the first IAQ parameter, the second IAQ parameter, and whether the HVAC system is on or off. A mitigation module is configured to selectively turn the HVAC system on and off based on the second IAQ parameter, the first IAQ parameter, and whether the HVAC system is on or off.
US Patent Publication No. 2019/0309975 A1 to Salem et al. describes a defined treatment region to apply to a portion of an identified building, such as only a part of a room, multiple rooms of the building, adjoining rooms of the building, a particular floor of the building, and the like. Paragraph [0012] In fact, multiple treatment regions may be defined for a particular interior space, each respectively maintaining the environment within the respective treatment regions with respective comfort zone ranges, each of which ranges may vary depending on respective treatment target compositions. Among the environmental parameters monitored by the CMCD, occupancy sensor data (in addition to other data such as location data of a mobile device associated with a comfort target) is used to determine what part, if any, of a facility is being occupied by a comfort target. Paragraph [0062] If portions of the facility are occupied by persons that cannot be correlated to one or more comfort targets profiles stored in the CMCD in step 725, a default comfort target may be used.
US Patent Publication No. 2018/0266718 A1 to Gillette et al. describes a thermostat for a building space. Paragraph [0005] The thermostat includes a communications interface and a processing circuit. The communications interface is configured to engage in bidirectional communications with heating, ventilation, or air conditioning (HVAC) equipment and to receive an indication of a current heating or cooling load from the HVAC equipment. The processing circuit is configured to determine an occupancy of the building space based on the indication of the current heating or cooling load received from the HVAC equipment. The processing circuit is further configured to operate the HVAC equipment based on the determined occupancy of the building space. As shown in FIG. 4 and corresponding description, a building includes a first zone and a second zone. Paragraphs [0088]-[0089] A processing circuit is configured to store zone modes for the building, wherein the zone modes include zone activity modes each including a label describing an occupant activity within the zone and each of the zone modes including one or more environmental settings associated with the occupant activity within the zone. The processing circuit is configured to receive an indication to operate the first zone in a first zone mode of the plurality of zone modes and an indication to operate the second zone in a second zone mode of the plurality of zone modes. The processing circuit is configured to operate one or more pieces of building equipment to control an environmental condition of the first zone based on one or more environmental settings of the first zone mode and operate the one or more pieces of building equipment to control an environmental condition of the second zone based on one or more environmental settings of the second zone mode.
Dong, B., Prakash, V., Feng, F. and O'Neill, Z., 2019. A review of smart building sensing system for better indoor environment control. Energy and Buildings, 199, pp.29-46, describes a systemic review of how indoor sensors influence in managing optimal energy saving, thermal comfort, visual comfort, and indoor air quality in the built environment. The optimal management of energy saving and occupant comfort plays a vital role in the built environment because the occupant's productivity and health are highly influenced by indoor environmental quality. In order to do this, there must be a functional sensing system that connects the environment variables (e.g., temperature) with building environmental control systems such as the heating, ventilation, and air-conditioning system. Dong starts with an overview of the importance of energy saving and occupant comfort in the built environment. It then discusses sensors and their importance in the built environment and reviews the different types of sensors, which explains them in terms of how they influence the indoor built environment and occupant productivity. Dong further explores the application of sensors in the built environment and analyzes this in terms of energy saving, thermal comfort, visual comfort, and indoor air quality.
Sarigiannis, D.A. and Saisana, M., 2008. Multi-objective optimization of air quality monitoring. Environmental monitoring and assessment, 136(1), pp.87-99, describes method for multi-objective optimization of air quality monitoring systems based on satellite remote sensing of the troposphere is described in this work. The technique uses atmospheric turbidity as surrogate for air pollution loading. Through inverse chemical modeling and ancillary information the respective patterns of primary gaseous and particle pollutants are inferred. The optimization algorithm uses the resulting maps of ambient air pollution as input. It focuses on the gain of information with regard to human exposure to high pollution, potential impact on cultural heritage, compliance to ambient air quality standards, monitoring key point and area source emissions, as well as on the associated cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117